Citation Nr: 0611732	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  99-02 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1973.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In April 1999, the veteran testified about the 
pending appeal before a Decision Review Officer and the 
transcript of that hearing is of record.

A February 1996 RO decision denied the veteran's claims of 
service connection for nervous disorder (to include immature 
personality and dysthymic disorder) and PTSD, but an appeal 
of the decision was not perfected.  In February 1998, the 
veteran submitted an application to reopen his claim of 
service connection for PTSD.  In August 2001, the Board 
concurred with the RO in determining that new and material 
had been received to reopen the claim and denied it on the 
merits.  

Thereafter, a September 2000 order of the United States Court 
of Appeal for Veterans Claims (Court) vacated this decision 
and granted a Joint Motion for Remand, noting that 
evidentiary development remained necessary.

In March 2003, in compliance with an order of the Court, the 
Board remanded the case for additional development, to 
include ordering the RO to attempt to obtain Congressional 
Inquiries relating to alleged maltreatment of recruits (as 
identified in a Command Chronology Number 11, Marine Corps 
Recruit Depot, San Diego, California).  

In June 2004, the Board again denied a claim of service 
connection for PTSD, and subsequently an April 2005 Court 
order granted a Joint Motion for Remand, which requested 
further compliance with provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (particularly 38 C.F.R. § 3.159(e)(ii), (iii) and 
(iv), which requires VA to notify the claimant of its 
inability to obtain records-in this case the Congressional 
Inquiries).  

The Board finds that, in light of recently received evidence, 
this case must be remanded for further development.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends, in essence, that his PTSD either began 
during service or as the result of various incidents of 
active duty.  The relevant evidence is summarized below.

In statements submitted in support of his claim, the veteran 
asserts that, on the fourth day of boot camp, after he was 
called into a duty hut, he was subjected to intense verbal 
abuse for several hours, and had a padlock thrown at this 
head.  He alleges that when he moved, he was hit repeatedly.  
The veteran indicates that he had been physically abused in 
order to lose weight.  He further recalls that, in 1972, when 
he came into contact with a group of superior officers who 
had closely resembled his drill sergeants, he found himself 
in a similar situation like boot camp when he had to lose 
weight again.  The veteran also claims that, because of the 
verbal abuse regarding his uniform and physical shape, he 
began to deteriorate in Okinawa, which was when mental health 
assessments commenced.

Service medical and personnel records

Service medical records include an April 1972 treatment note, 
which shows that the veteran complained of trembling, 
sweating, and nervousness.  A diagnosis of anxiety reaction 
was recorded at that time.  A clinic note dated May 9 (1972) 
reveals that the veteran had personal problems concerning a 
disciplinary disposition.  It was noted that he had had 
frequent flare-ups of temper, expressed a desire to kill an 
officer; and would rather get a "BCD" than stay in.  
Administrative procedures were recommended should bad conduct 
continue.  

An in-service psychiatric record dated in May 1972 reflects 
that the veteran had frequent difficulty with officers, and 
said he had to "get out anyway he could".  The psychiatrist 
reported that the veteran had been tearful, and the 
provisional diagnosis was immature personality.  A May 15 
consultation note indicates that in two cases, the veteran 
had been written up for failing to obey orders and when he 
had gone to "mast' for these problems, he started yelling at 
presiding officers and then broke down in tears.  After 
assessing the veteran's personal history, the impression was 
recorded as "adolescent in turmoil."  A May 25 health 
record recommended continued outpatient psychiatric treatment 
at the next duty station.  

The veteran's service personnel records contain proficiency 
ratings from 1970 to January 1972 that appeared to be in an 
average range of 4.0 and above for his primary duty as a 
"RadTelOpr."  A July 1970 semi-annual assessment showed 
marks of 2.6 for general military subjects, 3.9 for duty, and 
2.8 for conduct.  By November 1972 the veteran had 
proficiency of 1.9 for conduct.

The record also contains a December 1972 in-service statement 
of a First Sergeant, who recollected that the veteran had 
joined the Communication Company, Headquarters Battalion, 3d 
Marine Division in September 1972.  The sergeant noted that 
the veteran had been observed to be in an apparent overweight 
condition for his height and build, and was placed on a 
weight control program.  He was determined by medical 
authority to have been overweight by 24 pounds.  It was 
further noted that the veteran had been counseled about his 
unkempt military appearance, lack of military courtesy and 
discipline, and mounting disciplinary record.  A service 
discharge was recommended by reason of unsuitability.

Post-service medical evidence

A February 1989 record from Roseburg VA Medical Center shows 
that the veteran was evaluated for a complaint of being 
"kind of depressed" and had a history of smoking pot 
beginning at age seventeen.  A consultation report includes 
an impression of "questionable PTSD, probably not".  A 
March 1989 record includes a reference to questionable PTSD 
issues and marijuana dependence, along with low self esteem.  
A March 1995 record includes the observation that the veteran 
had returned with an "invalid profile", tried to appear 
worse off than he probably was, and would likely seek 
benefits.  

A September 1995 report from a social worker includes the 
opinion that the veteran had not reported or displayed signs 
or symptoms of PTSD.  

Following an October 1995 VA psychiatric examination, the 
diagnosis was recorded as dysthymic disorder, rule schizotype 
personality disorder.  A GAF (Global Assessment of 
Functioning) score of 40 was also noted. 

A July 1996 psycho-diagnostic evaluation of the veteran 
rendered by a private practitioner for Disability 
Determination Services shows that the diagnostic impression 
at that time was Axis I, PTSD and cannabis abuse, Axis IV, 
traumatic military experience, and Axis V, GAF score of 48.  

An April 1997 private examination by the Center for Holistic 
Therapy (performed by Susan Aviotti MS, LPC, PAR) found that 
the veteran had a bipolar disorder, PTSD, and an explosive 
personality disorder, with a GAF score of 39.  

A May 2004 letter from Gail Wahl, Ph.D., indicates that she 
had reviewed the veteran's military records and the July 1996 
evaluation.  The psychologist concluded that it was clear 
that the veteran would have fit a PTSD diagnosis in 1972 had 
the diagnosis been regularly used at that time.  There is no 
indication that the psychologist reviewed all of the relevant 
medical and psychiatric records in the claims file.

Legal standards

To establish entitlement to service connection for PTSD, in 
general, the veteran must submit medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) 
(conforming to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f). However, a PTSD claim based upon personal assault 
involves different considerations.  See 38 C.F.R. § 
3.304(f)(3).  In Patton v. West, 12 Vet. App. 272, 280 (1999) 
(quoting Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the 
Court recognized that it had at one point held "an opinion 
by a mental health professional based on a postservice 
examination of the veteran cannot be used to establish the 
occurrence of a stressor[.]"  The latter statement, however, 
had been made in the "context of discussing PTSD diagnoses 
other than those arising from personal assault."  Id.  As to 
personal-assault cases, the Court noted that VA had provided 
for special evidentiary development procedures, "including 
interpretation of behavior changes by a clinician and 
interpretation in relation to a medical diagnosis."  Id.  

Evidence of behavior changes following the claimed in-service 
assault may constitute credible supporting evidence of the 
stressor.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).  

As such, VA may submit any evidence it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.  

In this case, while there is conflicting evidence as to 
whether the veteran meets the diagnostic criteria for PTSD, 
the May 2004 statement from Dr. Wahl includes an impression 
of PTSD and the psychologist linked the disorder to service.  
However, it is apparent that this opinion was based upon a 
partial review of the relevant evidence.  The Board 
specifically notes that, while the psychologist noted the 
veteran's service medical and personnel records and one post-
service evaluation, and referred to behavior changes, she did 
not consider the remaining ample post-service medical and 
psychiatric evidence in the claims file.  Moreover, there is 
no indication that Dr. Wahl examined the veteran or performed 
any tests.  

It is pertinent to note that, if the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In view of the foregoing, 
it is the undersigned's judgment that the veteran should be 
afforded VA psychiatric and psychological examinations and 
that both clinicians should provide opinions addressing the 
diagnostic and etiological questions at hand and base any 
opinion upon a rationale, preferably with citation to the 
service and post-service clinical record, to include any 
evidence of behavior changes as corroborative evidence of the 
alleged personal assault stressor.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3,159(c )(4) (2005).  

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
for PTSD, but he was not provided with notice of the type of 
evidence necessary to establish an effective date or a degree 
of disability for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that an 
effective date for the award of benefits will be assigned as 
well as a degree of disability if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish an effective date and 
the different degrees of disability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the veteran a 
VCAA notification letter that complies 
with Dingess/Hartman v. Nicholson, Nos. 
01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006), such that the letter includes 
information that a disability rating and 
an effective date for the award of 
benefits will be assigned if service 
connection is awarded.  The letter should 
also tell the veteran to provide any 
evidence in his possession that pertains 
to the claim.

2.  The AMC/RO should contact the veteran 
for the purpose of determining if there 
are any additional psychiatric treatment 
records or other relevant evidence that 
has not been obtained.  Any additional 
evidence that is identified should be 
secured and associated with the claims 
file.    

3.  The AMC/RO should specifically contact 
the Portland VA Medical Center to 
determine if there are any hospital or 
mental health clinic records of the 
veteran available, to include relating to 
a hospitalization in 1991.  

4.  The veteran should be scheduled for VA 
psychiatric and psychological examinations 
for the purpose of determining whether he 
meets the diagnostic criteria for PTSD 
and, if so, whether such is linked to any 
incident of service, to include an alleged 
physical assault.  The claims folder must 
be made available to the examiners for 
review prior to the examination.  The 
psychiatrist and psychologist should 
assess the entire record and provide an 
opinion as to whether there is any 
evidence of behavior changes during or 
after service after the alleged personal 
assault that provides corroborative 
evidence that the claimed in-service 
personal assault actually occurred.  
Evidence of behavior changes may include 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.

If the VA psychiatrist or psychologist 
concludes that there is evidence of 
behavior changes sufficient to corroborate 
the claimed personal assault, he or she 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that the veteran 
currently has PTSD as a result of that 
claimed assault or any other incident of 
service, to include being subjected to 
verbal abuse.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO must readjudicate the claim for 
service connection for PTSD.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the case 
and provide him a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans'Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





